219 S.W.3d 281 (2007)
STATE of Missouri, Plaintiff/Respondent,
v.
Kevin SHOEMAKER, Defendant/Appellant.
No. ED 88405.
Missouri Court of Appeals, Eastern District, Division Four.
April 10, 2007.
Shaun J. Mackelprang, Lisa M. Kennedy, Assistant Attorney General, Jefferson City, MO, for respondent.
Ellen H. Flottman, Columbia, MO, for appellant.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Defendant, Kevin Shoemaker, appeals from the judgment entered on a jury verdict finding him guilty of possession of pseudoephedrine with the intent to manufacture methamphetamine, in violation of section 195.246 RSMo (2000). The trial court found defendant to be a prior and persistent offender and sentenced him to seven years imprisonment.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).